DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Stettner on 1 June 2022.

The application has been amended as follows: 

IN THE CLAIMS
1. (Currently Amended) A method for diagnosing a plurality of lambda sensors (31, 32) which are arranged in a plurality of exhaust gas banks (21, 22) of a multi-flow exhaust gas system (20) of an internal combustion engine (10), the plurality of exhaust gas banks (21, 22) arranged upstream of an exhaust gas catalytic converter (25), the method comprising: 
modeling an exhaust gas temperature (T.sub.mod) downstream of the exhaust gas catalytic converter (25); measuring, via a temperature sensor, an exhaust gas temperature (T.sub.measure); 
identifying (54) an opposite lambda offset of the plurality of lambda sensors (31, 32) when a difference (.DELTA.T) between the measured exhaust gas temperature (T.sub.measure) and the modeled exhaust gas temperature (T.sub.mod) overshoots a threshold value (S), and 
performing opposite corrections of lambda setpoint values (.lamda..sub.set21, .lamda..sub.set22) of the plurality of exhaust gas banks (21, 22) during the identification (54) of the opposite lambda offset.

6. (Currently Amended) A non-transitory, computer-readable storage medium containing instructions that when executed on a computer cause the computer to control a multi-flow exhaust gas system (20) having a plurality of lambda sensors (31, 32) arranged in a plurality of exhaust gas banks (21, 22), the plurality of exhaust gas banks (21, 22) arranged upstream of an exhaust gas catalytic converter (25), the multi-flow exhaust gas system (20) being controlled to: 
model an exhaust gas temperature (T.sub.mod) downstream of the exhaust gas catalytic converter (25); measure, via a temperature sensor, an exhaust gas temperature (T.sub.measure); 
identify (54) an opposite lambda offset of the plurality of lambda sensors (31, 32) when a difference (.DELTA.T) between the measured exhaust gas temperature (T.sub.measure) and the modeled exhaust gas temperature (T.sub.mod) overshoots a threshold value (S), and 
perform opposite corrections of lambda setpoint values (.lamda..sub.set21, .lamda..sub.set22) of the plurality of exhaust gas banks (21, 22) during the identification (54) of the opposite lambda offset.

7. (Currently Amended) An electronic controller (40) for a multi-flow exhaust gas system (20) having a plurality of lambda sensors (31, 32) arranged in a plurality of exhaust gas banks (21, 22), the plurality of exhaust gas banks (21, 22) arranged upstream of an exhaust aas catalytic converter (25), the electronic controller (40) configured to: U.S. Application No. 17/106,821 Response to non-final Office action dated January 3. 2022 
model an exhaust gas temperature (T.sub.mod) downstream of the exhaust gas catalytic converter (25); 
measure, via a temperature sensor, an exhaust gas temperature (T.sub.measure); 
identify (54) an opposite lambda offset of the plurality of lambda sensors (31, 32) when a difference (DELTA.T) between the measured exhaust gas temperature (T.sub.measure) and the modeled exhaust gas temperature (T.sub.mod) overshoots a threshold value (S) ), and 
perform opposite corrections of lambda setpoint values (.lamda..sub.set21, .lamda..sub.set22) of the plurality of exhaust gas banks (21, 22) during the identification (54) of the opposite lambda offset.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “identifying an opposite lambda offset of the plurality of lambda sensors when a difference (.DELTA.T) between the measured exhaust gas temperature (T.sub.measure) and the modeled exhaust gas temperature (T.sub.mod) overshoots a threshold value (S), and performing opposite corrections of lambda setpoint values (.lamda..sub.set21, .lamda..sub.set22) of the plurality of exhaust gas banks (21, 22) during the identification (54) of the opposite lambda offset.”.
The closest prior art of record is Wang et al. (US 2010/0242582). Wang et al. (Wang) discloses an exhaust emissions system with oxygen sensors in a plurality of exhaust banks and a temperature sensor of a downstream catalyst. (See Wang, Figure 1, Abstract). However, Wang fails to disclose or fairly suggest, alone or in combination, “identifying an opposite lambda offset of the plurality of lambda sensors when a difference (.DELTA.T) between the measured exhaust gas temperature (T.sub.measure) and the modeled exhaust gas temperature (T.sub.mod) overshoots a threshold value (S), and performing opposite corrections of lambda setpoint values (.lamda..sub.set21, .lamda..sub.set22) of the plurality of exhaust gas banks (21, 22) during the identification (54) of the opposite lambda offset.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746